Citation Nr: 1339833	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  07-22 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO, inter alia, denied service connection for hearing loss and tinnitus.  In November 2006, the Veteran filed a notice of disagreement (NOD). The RO issued a statement of the case (SOC) in May 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.

In July 2010, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

In July 2011, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing some of the requested development, the AMC continued to deny the claims (as reflected in a July 2012 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.  

In August 2012, the Board again remanded the matters on appeal to the RO via the AMC, for the remaining development that was not completed following the July 2011 remand, the AMC continued to deny the claims (as reflected in a January 2013 SSOC), and returned these matters to the Board for further appellate consideration.

In March 2013, the Board again remanded the matters on appeal to the RO via the AMC, for completion of the remaining development requested following the prior remand.  The AMC denied the claims again (as reflected in a September 2013 SSOC) and then returned these matters to the Board, again, for further appellate consideration.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appeal should take into consideration the existence of this electronic record.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board again notes that in a January 2013 Informal Hearing Presentation, the Veteran's representative raised the question of whether a 1954 rating decision, wherein the RO failed to award service connection for sarcoidosis, contained clear and unmistakable error (CUE).  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ)-here, the RO.  Therefore, the Board does not have jurisdiction over this matter, and it is thus referred to the RO for appropriate action.  


REMAND

Unfortunately, the Board's review of the record reveals that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the present case, the Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus due to in-service noise exposure, including from tanks, use of a jackhammer and working in artillery.  In July 2011, August 2012, and March 2013 the Board remanded these issues to obtain adequate audiology examinations and etiology opinions.  The Board also noted that an adequate opinion would have to include review of VA medical records that had not been associated with the claims file for VA examiner review.

In the July 2011 decision, the Board found that the July 2006 VA examiner had not considered all of the pertinent medical records and had provided an inadequate medical opinion.

In August 2012, the Board found that although the Veteran underwent a new August 2011 VA examination, that VA examiner had not been able to review the requested VA medical records prior to forming her opinion.  The Board thus remanded to obtain the appropriate VA medical records and an addendum medical opinion.

In March 2013, the Board found that the RO had again failed to associate the correct VA medical records with the Veteran's electronic claims file.  Although the electronic claims file showed that the RO had associated additional VA medical records, from May 2004, the actual treatment records dated in May 2004 were not adequately associated with the file.  Specifically, the May 2004 records indicated that there were "scanned" documents associated with those records.  However, those scanned documents were not visible in the May 2004 VA medical records associated with the electronic claims file.  Rather, the associated May 2004 records merely indicated that a scanned document was added to the file, but that additional steps were required for the viewer to see the documents.  

Thus, in the March 2013 remand, the Board found that the RO had not followed the steps outlined in the CAPRI system for obtaining the May 2004 outpatient treatment records.  The Board further noted that according to the May 2004 records, the viewer is clearly instructed to "Click on Tools, click on Imaging, you may be required to log into Vista with your Access/Verify codes.  Now click on the Image you wish to view" (emphasis added).  The Board determined that those May 2004 VA outpatient treatment records should be appropriately viewed by the RO, and a copy of those fully viewable, May 2004 scanned records should be associated with the electronic claims file.  

In March 2013, the Board also requested that, once those fully viewable May 2004 VA medical records were associated with the electronic claims file, the August 2012 VA examiner should provide an addendum medical opinion reflecting consideration of that evidence.  The Board further indicated that the addendum opinion should discuss: (1) the significance of the February 1952 service audiogram converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI) units (2) the internet article cited in the January 2013 Informal Hearing Presentation: "Whispered voice test for screening for hearing impairment in adults and children: systematic review" found at http://www.ncbi.nlm.nih.gov/pmc/articles/PMC259166/,  and (3) the Veteran's contention (made by his representative in the January 2013 Informal Hearing Presentation) that following service he worked as an engraver of currency and food stamps and was thus not exposed to noise in his post-service  career, (demonstrated by a CSPAN American Artifacts preview found at http://www.youtube.com/watch?v=Nj4Kk_ykJhU) - a contention contrary to the August 2012 VA examiner's finding of post-service noise exposure.

In August 2013, the August 2012 VA examiner provided an addendum medical opinion, which included consideration of (1) the converted frequencies and (2) the article on the whispered voice test.  In reference to (3) the youtube video referenced by the Veteran to demonstrate a lack of post-service noise exposure, the examiner reported that he had not viewed the video as "[i]t is not this clinician's place to speculate on occupational or other non-military noise exposure."  However, in his August 2012 addendum, the examiner noted that "this veteran worked in the engraving industry for approx. 40 years. despite the veteran's reports of no occupational noise exposure, the machinery used in this industry, particularly in the 1950s, 60s and 70s, was known to be moderately noisy."  The VA examiner has thus been inconsistent in considering the evidence of record.  He initially indicates that he would not speculate on non-military noise exposure, but he then goes on to speculate on non-military noise exposure and uses that speculation as part of the basis of his opinion.  Given this inconsistency, the Board finds that the August 2013 addendum opinion is inadequate and a new addendum medical opinion is necessary.  

Additionally, the Board notes that there is another medical article of record that was not considered by the examiner.  In July 2012, the Veteran's representative submitted the article 'Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-induced Hearing Loss' (listed in electronic claims file as 07/11/2012 Correspondence).  In the November 2013 Informal Hearing Presentation (listed in the electronic claims file as 11/05/2013 Correspondence), the Veteran's representative also provided a link to that article (http://www.jneurosci.org/content/29/45/14077.full.pdf+html) and other articles, including http://www.audiology.org/about/information/honors/Pages/Kujawa.aspx.
The new addendum medical opinion should also discuss the articles provided by the Veteran and his representative.  

The Board also points out that the August 2013 addendum opinion did not indicate consideration of the May 2004 VA outpatient treatment records.  Indeed, consideration of those records would not have been possible, as the RO had not taken appropriate steps to make those records viewable.  As will be discussed herein, viewable copies of those records were not associated with the claims file.  The Board further notes that even if the May 2004 records had been viewable, those records were not associated with the electronic claims file reviewed by the VA examiner until after he had already provided the August 2013 addendum opinion.  The Board reiterates that the VA examiner must review these records prior to providing another addendum medical opinion.

Hence, the RO should obtain another VA medical opinion to address these matters.  Consistent with the above discussion, the RO should forward the claims file to the examiner who provided the August 2012 VA examination (and August 2013 addendum opinion) regarding the claimed bilateral hearing loss and tinnitus for another supplemental opinion.  The RO should only arrange for further examination of the Veteran in regards to this claim if the original examiner is no longer available or if such examination is deemed necessary by the examiner.  

If warranted, the RO should arrange for the Veteran to undergo another VA examination, by an appropriate physician or audiologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to a scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtain additional medical information in this appeal, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

As for VA records, as previously noted, the May 2004 VA medical records from Castle Point VA Medical Center (VAMC) should be obtained in a viewable format.  
Specifically, following the March 2013 Board remand, the RO appears to have simply uploaded another copy of the Veteran's VA medical records to the electronic, Virtual VA folder.   However, the uploaded May 2004 VA medical records still indicate that there are unviewable scanned records.  The Board again notes that according to the May 2004 records, the viewer is clearly instructed to "Click on Tools, click on Imaging, you may be required to log into Vista with your Access/Verify codes.  Now click on the Image you wish to view" (emphasis added).  As the records were not properly associated with the claims file, the Board finds that those May 2004 VA outpatient treatment records still need to be uploaded in a viewable format to the electronic claims file.  If the RO is unable to access such records and is unable to otherwise obtain those records, or if those records no longer exist, the RO should make a specific finding to that effect.  

Additionally, the most recent VA medical records associated with the claims file are from April 2013.  More recent records from this facility likely exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should associate with the claims file pertinent records of evaluation and/or treatment of the Veteran from the Castle Point VAMC, to specifically include viewable copies of the May 2004 records, and records dated from April 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding, pertinent private medical records.   

Additionally, the RO should again request (as previously directed in the March 2013 Board decision) that the Veteran's representative provide clarification regarding the article cited as http://onlinelibrary.wiley.com/doi/10.1288/00005537-19441000000003/pdf in the January 2013 Informal Hearing Presentation (in the electronic claims file as 01/24/2013 Third Party Correspondence).  The page cited by the representative is not found on the Wiley Online Library.  Additionally, the RO should request that the Veteran's representative provide clarification regarding the articles cited in the November 2013 Informal Hearing Presentation (listed in the electronic claims file as 11/05/2013 Correspondence), specifically: https://www.jstage.jst.go.jp/article/expanim/61/2/61 2 85/pdf and http://www.tau.ac.il/~karena/papers/Avraham2003-Rev.pdf.   Neither of those addresses reference active internet websites.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran, including from the Castle Point VAMC, to specifically include copies of the May 2004 VA medical records, including viewable copies of the scanned documents referenced in the May 2004 VA medical records.  Those May 2004 records instruct the viewer to "Click on Tools, click on Imaging, you may be required to log into Vista with your Access/Verify codes.  Now click on the Image you wish to view" (emphasis added).  Castle Point VAMC records since April 2013 should also be obtained.  

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If the RO is unable to access such records and is unable to otherwise obtain those records or if those records no longer exist, the RO should make a specific finding to that effect.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the appeal that is not currently of record.  

Again ask the Veteran's representative provide clarification regarding the reference in the in the January 2013 Informal Hearing Presentation to http://onlinelibrary.wiley.com/doi/10.1288/00005537-19441000000003/pdf, as the page is not found on the Wiley Online Library.

Further request that the Veteran's representative provide clarification regarding the articles cited in the November 2013 Informal Hearing Presentation, specifically: https://www.jstage.jst.go.jp/article/expanim/61/2/61 2 85/pdf and  http://www.tau.ac.il/~karena/papers/Avraham2003-Rev.pdf.   Neither of those addresses reference active internet websites.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file and appropriate notice has been provided, arrange for the medical provider who conducted the August 2012 VA hearing loss and tinnitus examination (and provided the August 2013 addendum report) to provide another addendum report.   The Veteran's entire claims file, to include a complete copy of this REMAND, along with copies of relevant  records from Virtual VA, must be made available to the examiner.  The report of examination should include discussion of the Veteran's documented medical history and assertions.

With respect to each diagnosed disability-hearing loss in each ear to an extent recognized as a disability for VA purposes and any current tinnitus-the clinician should provide another addendum opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include likely in-service noise exposure associated with service in an artillery unit, and reported noise from tanks and the use of a jackhammer.

In rendering the requested opinion, the examiner should again consider and discuss the significance, if any, of the previously noted: (1) the February 1952 service audiogram (converted from ASA units to ISO units) and the (2) internet article "Whispered voice test for screening for hearing impairment in adults and children: systematic review" found at http://www.ncbi.nlm.nih.gov/pmc/articles/PMC259166/.  The clinician should also consider and discuss the significance, if any, of (3) other submitted articles, including:  'Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-induced Hearing Loss' (http://www.jneurosci.org/content/29/45/14077.full.pdf+html), http://www.audiology.org/about/information/honors/Pages/Kujawa.aspx, and any other articles submitted by the Veteran or his representative.

The clinician should also reconcile his prior addendum opinion as to whether the Veteran was exposed to post-service employment-related noise exposure as an engraver.  If the clinician finds that it is not his place to speculate on non-military noise exposure, he should not then speculate that "the machinery used in this industry, particularly in the 1950s, 60s and 70s, was known to be moderately noisy", as he did in the August 2013 addendum opinion.  If the clinician finds that consideration of reported noise exposure is necessary, he should watch, as previously directed, the video of the types of tools that the Veteran used as an engraver: CSPAN American Artifacts preview found at http://www.youtube.com/watch?v=Nj4Kk_ykJhU.  

If the August 2012 examiner (and August 2013 addendum opinion provider)  is not available, or is unable to provide the requested opinion without examining the Veteran, arrange for the Veteran to undergo VA examination by an ear, nose and throat (ENT) physician or audiologist, to obtain an opinion responsive to the questions and points noted above.  In such event, the entire claims file, to include a complete copy of the REMAND, along with copies of relevant Virtual VA records, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The examiner should set forth all examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of pertinent evidence (to particularly include all evidence added to the electronic claims file since the last adjudication of the claims) and legal authority.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with reasons and bases for all determinations, and afford him the appropriate time period for response before these matters are returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 





(West Supp. 2012).  The RO/AMC is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



